DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 5,588,630 A to Chen – Chao.

Regarding claims 1 – 5 and 8 Chen-Chao discloses a spider web removing device (flag and adjustable base 1) comprising: 
	[Claim 1] a base mount (base 3); 
	a rod adaptor (flag banner pole cylinder 2); 
	a telescopic rod (flag banner pole 5); 
	a quick disconnect fastener (screw bolts 13 and nut 22); 
	the base mount comprising a base body (ground plane 20), a first connector body (base table 14), and a plurality of first teeth (lower cogwheel teeth 17); 
	the rod adaptor comprising an adaptor body (cylinder 4), a second connector body (connecting round table 11), and a plurality of second teeth (upper cogwheel teeth 16); 
	the base body and the first connector body being adjacently connected to each other (Fig. 3); 
	the plurality of first teeth being radially connected around the first connector body (Fig. 2); 
	the adaptor body (cylinder 4) and the second connector body (connecting round table 11) being adjacently connected to each other; 
	the plurality of second teeth being radially connected around the second connector body (Fig. 1); 
	the telescopic rod being terminally connected to the adaptor body (Fig. 4); 
	the plurality of first teeth and the plurality of second teeth being radially engaged with each other (Fig. 3); and 
	the base mount and the rod adaptor being rotatably attached to each other through the quick disconnect fastener, the plurality of first teeth, and the plurality of second teeth (Fig. 3);
	[Claim 2]	the base mount (base 3) further comprises a first pin-receiver (screw holes 21);
	the first pin-receiver traversing through the first connector body (base table 14) and base body (ground plane 20); and 
	the plurality of first teeth (lower cogwheel teeth 17) being radially positioned around the first pin- receiver (Fig. 2);
	[Claim 3] the base mount (base 3) further comprises a pair of indentations (fixing holes 25); 
	the pair of indentations traversing into the base body (ground plane 20); and 
	the first connector body (base table 14) being positioned in between the pair of indentations (Fig. 2);
	[Claim 4] the rod adaptor (flag banner pole cylinder 2) further comprises a second pin-receiver (screw hole 12); 
	the second pin-receiver traversing through the second connector body (connecting round table 11); and 
	the plurality of second teeth (upper cogwheel teeth 16) being radially positioned around the second pin-receiver(FIGS. 1 – 3);
	[Claim 5] the rod adaptor (flag banner pole cylinder 2) further comprising an opening (threaded opening 6); 
	the opening traversing into the adaptor body (cylinder 4); and 
	the telescopic rod (flag banner pole 5) being terminally connected to the adaptor body through the opening (Col. 2, Lns. 2 – 7); and
	[Claim 8] the quick disconnect fastener (screw bolts 13 and nut 22) comprising a second interlocking fastener (screw bolts 13) and a first interlocking fastener (nut 22); 
	the first interlocking fastener (nut 22) being integrated into the first connector body (base table 14) through the first pin-receiver (screw holes 21); 
	the plurality of second teeth (upper cogwheel teeth 16) being oriented towards the plurality of first teeth (lower cogwheel teeth 17); 
	a shaft of the second interlocking fastener being concentrically aligned within the second pin-receiver (Fig. 3); 
	a head of the second interlocking fastener being positioned opposite to the plurality of second teeth (Fig. 3); and 
	a tip of the second interlocking fastener being engaged to the first interlocking fastener (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen – Chao, in view of patent application publication number US 2010/0281642 A1 to Lee.
Regarding claims 6 and 7, Chen – Chao discloses the spider web removing device (flag and adjustable base 1) as claimed in claim 1, but does not teach:
	[Claim 6] a compacted length of the telescopic rod is about 18 inches; and
	[Claim 7] an extended length of the telescopic rod is about 7 feet.
	However, Lee discloses a telescopic device (100) having multifunctional attachments, wherein:
	[Claim 6] a compacted length of the telescopic rod is about 18 inches (a length of 6 to 24 inches; Paragraph [0016]); and
	[Claim 7] an extended length of the telescopic rod is about 7 feet (a length of 2 to 7 feet; Paragraph [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Chen – Chao’s device such that it has the dimensions taught by Lee above, to enable a NON – distracting spider web removing device when not in use, and an efficient spider web removing device when in use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                      


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611